Sam Bird, Judge. In each of these two cases, appellants Garry Metcalf and John Warren appeal the dismissal of their appeals to the Miller County Circuit Court under the Arkansas Teacher Fair Dismissal Act. Although the cases were not consolidated for trial or for appeal, the facts are essentially the same, the arguments are the same, and they were submitted simultaneously to this court. Therefore, we dispose of them in this one opinion. Appellants argue on appeal: I. The Arkansas Supreme Court erroneously construed Ark. Code. Ann. § 6-17-1506(a) in holding that a teacher may not avail himself of the appeal provisions of the Arkansas Teacher Fair Dismissal Act when he has entered into a “superseding contract” with the District. McCaskill v. Ft. Smith Public School District, 324 Ark. 488, 921 S.W.2d 945 (1996). II. The court should reverse the award of attorney fees granted to the District if the trial court is reversed and the case is remanded for a decision on the merits. We affirm. In the spring of 1996, Garry Metcalf was head basketball coach at Arkansas High School and part-time assistant football coach in the Texarkana School District. In the spring of 1996, John Warren was head junior-high coordinator, head football coach for the eighth and ninth grade, ninth-grade basketball coach, and head baseball coach at Arkansas High School. Both men were also certified teachers and had teaching responsibilities. In early 1996, both men were notified that the superintendent planned to recommend that they be reassigned. Metcalf was to become head coach of the girls track team for the 1996-97 school year; Warren was to become assistant junior-high football coach and assistant junior-high track coach for the 1996-97 school year. Both men requested a hearing before the Texarkana School Board and, after a lengthy hearing, appellants were reassigned. Neither of appellants suffered a pay reduction, and each maintained his classroom duties. In June 1996, Metcalf and Warren appealed to the Miller County Circuit Court. In October, appellants signed new contracts with the district. At their trials in circuit court, each of the appellants argued that the reassignment amounted to a nonrenewal of his contract and that the district had failed to comply with the Teacher Fair Dismissal Act and its own personnel policies. The circuit judge held that the Arkansas Supreme Court case of McCaskill v. Fort Smith Public School District, supra, controlled the cases and that, since appellants had signed new contracts with the district, they had no right to appeal to circuit court under the Arkansas Teacher Fair Dismissal Act. Their appeal to this court followed. Arkansas Code Annotated section 6-17-1506 (Repl. 1993) provides: (a) Every contract of employment made between a teacher and the board of directors of a school district shall be renewed in writing on the same terms and for the same salary, unless increased or decreased by law, for the next school year succeeding the date of termination fixed therein, which renewal may be made by an endorsement on the existing contract instrument, unless by May 1 of the contract year, the teacher is notified by the school superintendent that the superintendent is recommending that the teacher’s contract not be renewed or, unless during the period of the contract or within ten (10) days after the end of the school year, the teacher shall deliver or mail by registered mail to the board of directors his or her resignation as a teacher, or unless such contract is superseded by another contract between the parties. Arkansas Code Annotated section 6-17-303 (Repl. 1993) provides, “District school boards shall have authority to assign and reassign or transfer all teachers in schools within their jurisdiction upon the recommendation of the superintendent.”  In McCaskill, supra, our supreme court construed Ark. Code Ann. § 6-17-1506(a) and stated, “[Pjursuant to the very terms of section 6-17-1506(a), by appellant’s signing the 1990-91 contract, the 1989-90 contract was superseded and the notice requirements of The Teacher Fair Dismissal Act no longer applied.” In response to an argument of appellant, the court stated further, “Appellant simply cannot sign a superseding contract and then wait well past the Act’s limitation period for contesting the nonrenewal.” 324 Ark. at 493-94, 921 S.W.2d at 948. At oral arguments, appellants contended that the contracts they signed in October 1996 were “new” contracts rather than “superseding” contracts. However, in his brief before this court, each appellant concedes that “Appellant did indeed sign a superseding contract. McCaskill was the law of the land in Arkansas and the trial judge was bound to follow it.”  Appellants ask us to reverse the decision of the Arkansas Supreme Court in McCaskill. The Arkansas Court of Appeals is not at liberty to overturn a decision of the Arkansas Supreme Court. See Conway v. State, 62 Ark. App. 125, 969 S.W.2d 669 (1998); Nelson v. Timberline Intl., Inc., 57 Ark. App. 34, 942 S.W.2d 260 (1997); Cheshire v. Foam Molding Co., 37 Ark. App. 78, 822 S.W.2d 412 (1992); Myles v. Paragould School District, 28 Ark. App. 81, 770 S.W.2d 675 (1983). Because we are unable to provide appellants with the relief requested, we do not consider their argument to reverse the award of attorneys’ fees. Affirmed. Pittman, J., agrees. Rogers, J., concurs.